Exhibit 99.1 Conference Call Transcript CAT - Caterpillar Inc. Analyst Day Event Date/Time: Mar. 11. 2008 / 5:30PM ET CORPORATE PARTICIPANTS Jim Owens Caterpillar Inc. - Chairman & CEO CONFERENCE CALL PARTICIPANTS Alex Blanton Ingalls & Snyder – Analyst PRESENTATION Jim Owens - Caterpillar Inc. - Chairman & CEO Good afternoon, all. If I can encourage everyone to find a seat, and we'll get under way. Plenty more seats up front. First of all, I'd like to extend a very warm welcome to our Analyst Meeting at CONEXPO, ConAgra.
